Exhibit 10.2




MARKEL CORPORATION
2016 EMPLOYEE STOCK PURCHASE AND BONUS PLAN


PREAMBLE


The Company has adopted the Markel Corporation 2016 Employee Stock Purchase and
Bonus Plan (the “Plan”) in a continuation of the Company’s efforts to encourage
share ownership by eligible employees and Directors. The Plan is intended to
provide an easy method for making purchases of the Company’s Common Stock and to
encourage share ownership by providing a share bonus based on the net increase
in the number of shares of Common Stock purchased under the Plan by an eligible
employee or Director in a given year.


The Plan replaces the Company’s prior Employee Stock Purchase and Bonus Plan
which was originally effective in 2000 and was most recently amended in 2007
(the “Prior Plan”). The Plan will become effective upon the date of the
Company’s 2016 annual meeting, subject to the approval of the Company’s
shareholders. No new shares of Common Stock will be issued under the Prior Plan
following the effective date of the Plan.


ARTICLE I
DEFINITIONS


“Administrator” has the meaning set forth in Article XIV below.


“Board” means the board of directors of the Company.


“CAGBV” means the Company’s compound annual growth in book value.


“Code” means the Internal Revenue Code of 1986, as amended.


“Closing” has the meaning set forth in Article XI, Section 3(b) below.


“Common Stock” means the common stock, no par value, of the Company.


“Company” means Markel Corporation.


“Company Incentive Payment” has the meaning set forth in Article XI, Section 5
below.


“Director” means a non-employee member of the Board.


“Executive Officer” means an executive officer of the Company within the meaning
of Section 402 of the Sarbanes Oxley Act of 2002, as amended.


“Investing Broker” has the meaning set forth in Article V, Section 1 below.


“Loan” means a loan to a Participant under the Loan Program pursuant to which
the Participant borrows an amount from the Company equal to the full purchase
price of shares of Common Stock purchased under the Plan.


“Loan Program” means the program described in Article XI below by which
Participants may receive Loans from the Company to purchase Common Stock.






--------------------------------------------------------------------------------




“Participant” means an eligible employee or Director who has purchased shares of
Common Stock under the Plan.


“Plan” has the meaning set forth in the Preamble.


“Record Keeper” has the meaning set forth in Article V, Section 1 below.


“Special Stock Bonus Award” has the meaning set forth in Article XI, Section 4.


“Stock Bonus Award” has the meaning set forth in Article VIII, Section 1 below.


ARTICLE II
SHARE RESERVE


125,000 shares of Common Stock shall be reserved for issuance under the Plan.
Shares issued under the Plan may be purchased on the open market or issued
directly from the Company.


ARTICLE III
PLAN ELIGIBILITY


1.    All full-time and part-time employees of the Company or its designated
subsidiaries are eligible to participate in the Plan. Subject to certain
conditions set forth in Article IV below, Directors of the Company are also
eligible to participate. An eligible Participant may elect to participate in the
Plan by completing an enrollment form (available from the Company’s Human
Resources Department or on the Company Intranet) and an IRS W-9 or W-8 Form
(also available from the Company’s Human Resources Department or on the Company
Intranet).


2.    An eligible Participant may elect to participate at any time, may make
changes in the amount of deductions at any time and may also terminate
participation at any time by sending written instructions directly to the
Company’s Human Resources Department. Elections will become effective as soon as
practicable following the receipt of the election or change form by the Human
Resources Department.


3.    Participation in the Plan will automatically terminate in the payroll
period following the date an employee ceases to be a full-time or part-time
employee of the Company and its subsidiaries, or for Directors, on the date a
Director ceases to serve as a Director of the Company.


ARTICLE IV
NON-EMPLOYEE DIRECTOR PARTICIPANTS


1.    Directors may participate in the Plan subject to the following conditions:
(i) shares purchased under the Plan and awards made under the Plan must be held
at least six months before they may be withdrawn from the Plan or otherwise sold
or disposed of by the Director (the Director’s election to participate in the
Plan authorizes the imposition of transfer restrictions as necessary to
implement this provision); (ii) stock purchases made by a Director under the
Plan may not exceed the amount of annual fees paid to the Director by the
Company; and (iii) if a Director ceases participation in the Plan, he or she may
not participate again for at least six months. Directors may not receive loans
under the Loan Program.


2.    All other applicable plan provisions apply to a Director’s participation
in the Plan.




2

--------------------------------------------------------------------------------




ARTICLE V
METHOD FOR MAKING STOCK PURCHASES


1.    At the time of enrollment an eligible Participant will specify the amounts
to be invested and the Company will regularly deduct the specified amount from
the Participant’s pay. The Participant may also elect to purchase shares other
than by payroll deduction provided each such purchase is for an amount of at
least $500. Deductions or contributions made in currencies other than U.S.
Dollars will be converted by the Company into U.S. Dollars at the then existing
exchange rate as reasonably determined by the Company. Amounts contributed will
be combined with all the money contributed by other Participants, if any, and
then sent to the stock plan record keeper (the “Record Keeper”), who will then
forward the amounts to one or more brokers (collectively the “Investing Broker”)
to be used to purchase Common Stock at market prices current at the time of
purchase. Purchases may be made on the open market or directly from the Company.
The amount of all Participants’ deductions or contributions will be forwarded by
the Company to the Record Keeper at least once a payroll cycle for payroll
deduction purchases and as soon as practicable for lump sum and Loan Program
purchases. Purchases will be made by the Record Keeper, upon receipt of the
funds, no less frequently than once a payroll cycle for payroll deduction
purchases and as soon as practicable for lump sum and Loan Program purchases.
The purchase price for a Participant’s stock will be determined by the average
of the market prices for the Common Stock purchased for all Participants in
connection with the same purchase order placed by the Record Keeper.


2.    Each Participant must specify on the enrollment form provided by the
Company the amount to be withheld from his or her gross paycheck (multiples of
$5, minimum of $25 per pay period), and such deductions will remain in effect
until the Participant files a new enrollment form or elects to terminate
deductions.
 
ARTICLE VI
FEES AND EXPENSES


The Company will pay the Investing Broker’s fees for stock purchases made for
Participants. The Company will also pay for the cost of administering the stock
bonus feature of the Plan described below. The Investing Broker fees and other
charges in connection with sales, or in connection with purchases of Common
Stock or other securities not made under the Plan will be payable directly by
the Participant ordering such transactions.


ARTICLE VII
PARTICIPANTS’ ACCOUNTS WITH THE RECORD KEEPER


1.    The Record Keeper will open and maintain an individual account for each
Participant and will make purchases of Common Stock for the Participant’s
account using deductions and contributions made for the Participant.
Participants’ accounts will be credited with amounts that would represent
“fractional shares.” Under this feature, cash amounts which are not sufficient
to purchase whole shares will be credited to a Participant’s account as
fractional interests. Certificates for fractional shares will not, however, be
issued. Upon sale or distribution, a Participant will receive cash for such
fractional interests based on the then current market price of the Common Stock
as determined by the Record Keeper.


2.    Each Participant will receive a statement each quarter as long as there is
a balance in his or her account and all notices of meetings, proxy statements
and any other material distributed by the Company for the benefit of its
stockholders. The Company will not be responsible for keeping records with
respect to the Plan other than for payroll purposes and for purposes of
determining the Stock Bonus


3

--------------------------------------------------------------------------------




Awards described below. All other record keeping will be done by the Record
Keeper. The Company may receive information about a Participant’s account,
including purchases and sales, under the Plan.


ARTICLE VIII
STOCK BONUS AWARDS


1.    Participants will receive a stock bonus of ten percent of the net increase
in shares of Common Stock purchased under the Plan during a given year (a “Stock
Bonus Award”). Stock Bonus Awards will be based on the net number of shares of
Common Stock purchased from January 1 through December 31 of a given year and
will be issued to or on behalf of a Participant not later than March 31
following the end of the year. An employee will not receive a Stock Bonus Award
unless he or she is an eligible Participant not on probation on the date the
Stock Bonus Award is made. Stock Bonus Awards will not be counted as an increase
in the number of shares purchased by a Participant during a calendar year.


2.    Unless other arrangements satisfactory to the Company in its sole
discretion are made, the net increase in the number of shares purchased under
the Plan will be based on statements provided by the Record Keeper and the
Company will be entitled to rely conclusively on such statements in determining
Stock Bonus Awards to be made under the Plan. Because Stock Bonus Awards will be
determined by reference to the statements of the Record Keeper, any requests by
a Participant for the issuance of shares in certificated form may cause those
shares not to be reflected on the statements and accordingly not to be counted
for purposes of determining the Stock Bonus Award.


3.    No Stock Bonus Award will be made for an increase in the number of shares
of Common Stock held resulting solely from a subdivision or consolidation of
shares, the payment of a stock dividend, a stock split or other change in
capitalization. Stock Bonus Awards will be appropriately adjusted to reflect the
effects of such a change.


ARTICLE IX
SALE OF SHARES


1.    Each Participant may sell all or part of his or her stock by contacting
the Record Keeper directly. Sales will be processed as soon as practicable on a
daily basis. A Participant will be responsible for any sales or brokerage
commission incurred in connection with a sale of shares. The right to receive a
Stock Bonus Award may not be sold or transferred.


2.    Persons who are “affiliates” of the Company within the meaning of
applicable federal securities laws and regulations (which, in general, means the
executive officers and directors of the Company) may not resell shares of Common
Stock acquired under the Plan in the absence of an effective registration
statement under the Securities Act of 1933 (the “1933 Act”) or the availability
of an exemption from such registration, such as the one afforded by Rule 144 of
the 1933 Act. The acquisition of shares of Common Stock by executive officers
and non-employee Directors (including the acquisition of shares by bonus awards)
as well as any subsequent resale of such shares may be subject to Section 16 of
the Securities Exchange Act of 1934 Act and the rules issued thereunder
regarding “short swing” trading.


ARTICLE X
TAX CONSEQUENCES OF PLAN PARTICIPATION


Stock Bonus Awards and Special Stock Bonus Awards are subject to applicable
income withholding requirements and, unless the Company in its sole discretion
accepts another arrangement for


4

--------------------------------------------------------------------------------




the payment of such withholding, that withholding will be deducted from the
employee’s first paycheck following receipt of an Award. Stock Bonus Awards
received by Directors will not be subject to withholding (unless a Director is
subject to back-up withholding) but may need to be considered by Directors when
making estimated tax payments. Stock purchases made under the Loan Program will
be made with after tax dollars and will not have a tax impact on the employee or
provide a tax deduction for the Company.
 
ARTICLE XI
LOAN PROGRAM


1.Eligibility. The Loan Program allows eligible employees to borrow money from
the Company for the purpose of purchasing shares of Common Stock under the Plan.
The Loan Program is available to all regular full-time and part-time employees
of the Company and its designated subsidiaries. Loans under the Loan Program are
not available to (x) Directors and Executive Officers, (y) employees who are on
probation and (z) employees who are employed (i) to perform a specific
assignment, (ii) for a period of time of limited duration, (iii) at a location,
business unit or division that is being closed, or (iv) who have failed, when
required, to execute and deliver an “employee secrecy and non-piracy agreement”
or similar nondisclosure or confidentiality agreement on a form provided by the
Company. Loans under the Loan Program are also not available to employees who
participated in the Loan Program or a previous loan program and who have
disposed of their stock when such disposal was not previously approved by the
Company’s Human Resources Department. All requests by eligible employees to
participate in the Loan Program are subject to approval, disapproval or
reductions in loan amount by the Executive Officers of the Company.


2.Levels of Participation. In order to participate in the Loan Program, a
participant must agree to borrow a minimum of $10,000. If an employee’s base
salary is less than $50,000, the maximum aggregate principal amount outstanding
of all Loans to the employee under the Loan Program generally will be limited to
50% of the employee’s base salary. If an employee’s base salary is greater than
or equal to $50,000, the maximum aggregate principal amount outstanding of all
Loans available to the employee under the Loan Program generally will be limited
to 100% of base salary. In either case, the Executive Officers of the Company
may, in their sole discretion and if requested, approve a greater amount up to a
maximum of four times base salary or, under special circumstances, $1,000,000.
The aggregate principal amount outstanding of all Loans to an employee may not
exceed $1,000,000 without the approval of the Board or the Compensation
Committee of the Board.


3.Loan Terms


a.Amount. The Loan to an employee will be in an original principal amount equal
to $10,000 and increments above that amount of $2,500, as selected by the
employee. Loan amounts selected in a currency other than U.S. Dollars will be
converted by the Company into, and the Loan will be made in, U.S. Dollars at the
then existing exchange rate as reasonably determined by the Company. The Loan
will be unsecured but will be full recourse to the employee. This means the Loan
will represent an unconditional promise to repay the principal amount borrowed
plus accrued interest irrespective of the value of the shares of Common Stock
purchased under the Plan. Any unpaid principal and interest on the Loan will be
due on April 1 of the tenth year from the year the Loan is made. Loans may
become due and payable at earlier times upon the occurrence of certain events as
provided in Section 3(d) below.
 
b.Interest. The Loan will accrue interest from the date on which shares are
purchased (“Closing”) until paid in full at a rate of 3% per year. The interest
rate may increase if any of the


5

--------------------------------------------------------------------------------




shares (including Special Stock Bonus Awards) acquired under the Loan Program or
previous loan programs are sold, pledged or otherwise transferred except as
permitted by the Plan. The interest rate may also increase upon termination of
employment of an employee who is a “specified employee” for purposes of Section
409A of the Code as provided in Section 3(d) below.


c.Payments.


(i)    If the original principal amount of the Loan is less than $25,000,
payment must be made by bi-weekly or monthly payroll deductions, as applicable,
which will begin as soon as practicable after Closing. If the Loan amount is
greater than or equal to $25,000, an employee may elect to make annual payments
on March 31 of each year. For annual payment loans made during the first
calendar quarter of the year the full annual payment will be due on the
following March 31; for annual payment loans made in the second calendar quarter
the first payment due will be 75% of the annual amount; for annual payment loans
made in the third calendar quarter the first payment due will be 50% of the
annual amount and for loans made in the fourth quarter the first payment due
will be 25% of the annual amount.


(ii)    Payment amounts, whether bi-weekly, monthly or annual, will be based on
a 3% interest rate per annum and assuming full amortization of the Loan over a
15-year term. The Loan will, however, be due and payable in full on April 1 of
the tenth year from the year the loan is made; for example a loan made in August
2016 will be due and payable on April 1, 2026. There will be a balloon payment
of remaining principal and accrued interest due at maturity.


(iii)    The following table gives the payment amounts (both recurring and
balloon) per $1,000 borrowed for biweekly (North American operations), monthly
(International operations) and annual payments (all operations). For purposes of
calculating the balloon payment the loan is assumed to begin on August 1 of a
given year.
 
 
 
 
 
Recurring amount
  
Balloon amount
Bi-weekly
3.17
  
405.82
Monthly
6.90
  
408.42
Annual
83.78
  
424.95

 
d.    Other Terms


(i)    All Loans under the Loan Program may be prepaid at any time. Prepayments
will be applied first to accrued but unpaid interest and then to principal.
Unless a prepayment is equal to or greater than 10% of the then outstanding Loan
balance, prepayments will not change the amount of required payments; they will
instead reduce the balance of the Loan resulting in a smaller balloon payment or
full repayment before the normal maturity date. If a prepayment is equal to or
greater than 10% of the then outstanding Loan balance the Company will, at a
Participant’s request, prepare a new payment schedule which will provide for the
repayment of the remaining Loan balance at the original maturity date in
substantially equal installments (either by-weekly or annual, as applicable) on
the terms described above.


(ii)    A Loan will become due and payable at the option of the Company upon


6

--------------------------------------------------------------------------------




(A) the failure by an employee to make any payment when due; (B) an employee’s
insolvency, application for appointment of receiver, filing of a petition under
any bankruptcy law or the making of an assignment for the benefit of creditors;
(C) an employee’s death or long-term disability or (D) termination of employment
with the Company or its subsidiaries, whether voluntary or involuntary, by
reason of retirement or otherwise. Loans become due and payable, at the
Company’s option, six months after termination of employment due to downsizing
or reduction in force and 90 days after termination of employment for other
reasons, but in no event later than March 15 of the year following termination
for employees who are “specified employees” for purposes of Section 409A of the
Code. Upon termination of employment of a “specified employee”, the interest
rate for a “below market loan” to the employee will increase to the applicable
federal rate in effect on the Closing of such loan.


(iii)    Because the Loan Program is designed to encourage long-term employee
ownership of Common Stock, if any shares of Common Stock acquired by a
Participant under the Loan Program or previous loan programs (including the
Special Stock Bonus Award) are sold, pledged or otherwise transferred, the
interest rate on the Loan will be immediately adjusted to a market rate which
the Company has determined to be the Prime Rate plus 7%, and payments will also
commence immediately at the higher rate. For those making payments by bi-weekly
or monthly payroll deduction the payment amount will immediately increase. For
those making annual payments, the next payment which would otherwise be due will
be immediately due and payable and the remaining annual payment amounts will be
increased to reflect the higher rate on the Loan. If a Participant withdraws any
such shares from his or her account with the Record Keeper, the Participant must
make arrangements satisfactory to the Company regarding the registration and/or
custody of the share certificates so that the Company can determine the interest
rate and payment terms applicable to the Participant’s Loan; a failure to make
such arrangements will result in the interest rate and payment terms being
adjusted as described above.


(iv)    The Company will consider waiving the foregoing interest rate and
payment adjustments if the purpose of the sale is (x) to fund a medical
emergency or other financial hardship or (y) to fund an educational need. Any
such waiver must be approved by the Company’s Human Resource Department in
advance. In addition, the interest rate and payment adjustments will not apply
if after giving effect to the sale the then current market value of the shares
held in a Participant’s account with the Record Keeper equals or exceeds two
times the then existing Loan balance.


(v)    Neither a Loan nor any rights or obligations thereunder will be
transferable by the Participant except by will or the laws of descent and
distribution. The promissory note evidencing the Loan may be sold or transferred
by the Company.


4.    Special Stock Bonus Award. Participants in the Loan Program will receive a
stock bonus of five percent of the number of shares of Common Stock purchased
under the Loan Program (a “Special Stock Bonus Award”). Neither shares purchased
under the Loan Program nor Special Stock Bonus Awards will be counted as an
increase in the number of shares purchased by a Participant during a calendar
year under the Plan for purposes of determining regular Stock Bonus Awards. An
employee will not receive a Special Stock Bonus Award unless he or she is an
eligible Participant not on probation on the date the Special Stock Bonus Award
is delivered. No Special Stock Bonus Award will be made for an increase or
decrease in a number of shares of Common Stock held resulting solely from a
subdivision or consolidation of shares, the payment of a stock dividend, a stock
split or other change in capitalization.


7

--------------------------------------------------------------------------------




Special Stock Bonus Awards will be appropriately adjusted to reflect the effects
of such a change.


5.    Company Incentive Payments.


a.    In connection with the Loan Program the Company will provide an incentive
payment (the “Company Incentive Payment”) based on a five-year CAGBV as follows:


5 year CAGBV
  
Company Incentive Payment
as % of Original Loan Balance
Under 10%
 
0%
10%
 
1.0%
11%
 
2.0%
12%
 
3.0%
13%
 
4.0%
14%
 
5.0%
15%
 
6.0%
16%
 
7.0%
17% or more
 
Discretionary



b.    For purposes of calculating the CAGBV, book value will be adjusted to
exclude the benefit of issuing equity securities at prices above the preceding
year-end book value. The Board may amend the scale as well as the method used to
calculate CAGBV at any time or from time to time in such respects as it deems
advisable in order to respond to changes in the interest rate environment or
other factors affecting the CAGBV, and all such modifications will apply to all
Loans then outstanding under the Loan Program.


6.    Payment of Company Incentive Payment


a.    One-half of the calculated annual Company Incentive Payment will be
applied to a Participant’s outstanding indebtedness to reduce the amount of the
required balloon payment or the Loan balance and one-half of the calculated
annual Company Incentive Payment, net of taxes required to be withheld on the
entire Company Incentive Payment, will be paid directly to the employee by
March 31 of a given year, provided the employee is still employed on the date of
payment.


b.    If a Loan commitment is received on or before July 1 of a year, a
Participant will be eligible for one-half of the Company Incentive Payment, if
any, for the year in which the Loan is made. A Participant will not receive a
Company Incentive Payment unless he or she is an eligible Participant not on
probation on the date the Company Incentive Payment is made.




8

--------------------------------------------------------------------------------




ARTICLE XII
METHOD OF PURCHASES


1.    In order to participate in the Loan Program, each eligible Participant
must complete and return a Loan Program enrollment agreement on a form provided
by the Company to the Company’s Human Resources Department. Upon execution of
the enrollment agreement, the Participant shall irrevocably agree, subject to
any applicable disclosure requirements, to borrow the amount indicated in the
enrollment agreement and to execute and deliver promissory notes and other
agreements that the Company deems necessary or appropriate to implement the Loan
Program. Each enrollment agreement is subject to acceptance or rejection by the
Company, in whole or in part. The Record Keeper will make purchases as soon as
practicable under the Loan Program. The purchase price for a Participant’s
Common Stock will be determined by the average price paid for all of the Common
Stock purchased for all Participants in connection with the same purchase order
placed by the Record Keeper. Shares acquired under the Loan Program may be
purchased in the open market or from the Company.


2.    A Participant will have full shareholder rights with respect to shares of
Common Stock acquired under the Loan Program including the right to vote the
shares. A Participant has the right to sell, pledge or otherwise dispose of such
shares; however such actions may result in a higher interest rate and adjusted
payment terms.


ARTICLE XIII
AMENDMENT/TERMINATION


The Board may terminate or amend the Plan (including the Loan Program) at any
time or from time to time in such respects as it deems advisable, subject to
approval of the Company’s shareholders to the extent required by the listing
requirements of the New York Stock Exchange.


ARTICLE XIV
ADMINISTRATION


The Board or its authorized delegate (the “Administrator”) shall administer the
Plan. The Administrator shall have general authority to impose any term,
limitation or condition upon an award that the Administrator deems appropriate
to achieve the objectives of the award. The Administrator may adopt rules and
regulations for carrying out the Plan with respect to Participants. The
interpretation and construction of any provision of the Plan by the
Administrator shall be final and conclusive as to any Participant.


ARTICLE XV
MISCELLANEOUS


1.    The Plan and all awards granted under the Plan are intended to comply with
the applicable requirements of Section 409A of the Code, except to the extent
such awards qualify for an exemption therefrom, and shall be interpreted for all
purposes in accordance with such intent. The Plan is intended to be unfunded for
federal income tax purposes. The terms of the Plan and the issuance of Common
Stock hereunder are subject to compliance with all applicable federal and state
laws, rules and regulations, including without limitation applicable securities
laws, and to such approvals by any listing, regulatory or governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Any shares of Company Stock issued under the Plan shall be
subject to such restrictions as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.


9

--------------------------------------------------------------------------------






2.    The terms of this Plan shall be governed by the laws of the Commonwealth
of Virginia without regard to its conflict of laws rules. The United States
District Court for the Eastern District of Virginia or the Circuit Court for the
County of Henrico shall have exclusive jurisdiction over any disputes arising
out of or related to this Plan or Incentive Awards.




10